Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to Pre-Appeal Brief Conference Request on 05/31/2022. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

3. 	Applicant’s arguments, see Pre-Appeal Brief Request for Review, Page 1-4, filed 05/31/2022, with respect to rejection(s) of claim(s) 1-6, 8-13, and 15-19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, and the prosecution is reopen.
	Therefore, a non-final is issued.

Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (US 2017/0325141 A1) in view of Ezell et al. (“Ezell”, US 2016/0308977 A1).

Regarding Claim 1, Laliberte discloses a method comprising: 
receiving, from a caller device, a request to establish a communication channel with a callee device (Laliberte, FIG.16, controller 1514, mobile devices 1502, 1546,  INVITE 1608, [0075-76]: An INVITE 1608 is initiated by the calling device 1502 (“caller device” ) having a recipient device identifier associated with the recipient subscriber of device 1546 (“callee device”) with an SDP identifying the calling device's current IP address (192.168.1.1) and available communication port);
establishing, based on the request, the communication channel, wherein the communication channel is associated with first information comprising at least a caller device address and a first callee device address (Laliberte , FIG.16, RTP leg 1616, [0076, 79]: Upon call confirmation at each end with the intermediary server(s) 1514, the call is initiated over RTP (“communication channel”), on the one RTP leg 1616 between the calling device IP address (192.168.1.1) and the server IP address (172.16.0.1), and on the other RTP leg 1618 between this same server IP address and the called party IP address (192.16.1.2.) based on recipient device identifier (“1st information”) associated with the recipient subscriber of device 1546 (e.g. subscriber phone number, contact name or ID, nickname, etc.)); 
receiving, from the callee device, a message indicating a second callee device address (Laliberte, REGISTER Request 1624, [0082]: new IP address (“2nd device address”) stored in the location service).
However, Laliberte does not disclose
sending, to at least one computing device of a plurality of computing devices, the first information to enable the at least one computing device to access the first information; 
sending, to the at least one computing device, second information comprising the second callee device address to enable the at least one computing device to access the second information.
Ezell discloses
sending, to at least one computing device of a plurality of computing devices, the first information to enable the at least one computing device to access the first information (Ezell, FIG.1, server cluster 112, servers 120a-N, call and media control 128, [0049]: In a High Availability (HA) environment, the servers 120a-N may be configured to fill in for failed servers within the server cluster 112, thereby making the services offered by one server highly available due to the redundant availability of other servers); 
sending, to the at least one computing device, second information comprising the second callee device address to enable the at least one computing device to access the second information (Ezell, FIG.3, server 304, HA module 316, [0059]: the HA module 316 may be responsible for enabling a server 304 to take over a session for a failed server in the same cluster 112 as server 304 and the HA module 316 may also include instructions that enable the server).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “High Availability (HA)” of Ezell into the invention of Laliberte. The suggestion/motivation would have been to provide services in connection with a communication session between communication devices, and the replacement server is enabled to gain control of the call when the first server failed.

Regarding Claim 2, Laliberte-Ezell discloses the method of claim 1, wherein the first information comprises stored information, wherein the stored information is stored by the at least one computing device (Laliberte , FIG.15, [0068]: The various call parameters for the server 1514 will be more or less set and static with a predefined IP address and a mobile IP address 1540 (“1st information”) being made available to the mobile application so to direct voice data communications thereto to be subsequently relayed by the server 1514 to the recipient device 1546 over an appropriate communication network. Ezell, [0051]: the call and media control 128 may include a shared datagrid or a highly available centralized database to which all servers 120a-N have access).

Regarding Claim 3, Laliberte-Ezell discloses the method of claim 1, wherein the second information comprises stored information that comprises an update to the first information, wherein the stored information is stored by the at least one computing device (Laliberte, [0082]: The new IP address of the called device 1546 (“2nd information”) is relayed to the server (“computing device”) 1514. Ezell, [0051]: the call and media control 128 may include a shared datagrid or a highly available centralized database to which all servers 120a-N have access).

Regarding Claim 4, Laliberte-Ezell discloses the method of claim 1, wherein the first callee device address comprises a first Universal Resource Locator (URL) associated with the callee device, and wherein the second callee device address comprises a second URL associated with the callee device (Ezell, [0007]: In SIP, the called and calling address is in Uniform Resource Identifier (URI) format. Laliberte, FIG.16, [0075]: mobile devices 1546 (“callee device”) registers its current IP address with the controller 1514, via SIP REGISTER requests 1606 (“1st URI”). [0082]: When the called party device 1546 (“callee device”) may itself migrate to a distinct data network connection, a new SIP REGISTER Request 1624 (“2nd URI”) is thus relayed to the intermediary server 1514).

Regarding Claim 5, Laliberte-Ezell discloses the method of claim 1, wherein the communication channel is used for establishing a real time communication session between the callee device and the caller device (Laliberte, [0068]: The call initiation request will result in a new VoIP call setup sequence via a SIP protocol followed by a media setup for the call via SDP (session description protocol) between the mobiles 1502 (“caller device”) and server 1514 over an originating data network connection, and a corresponding sequence between the server 1514 and a recipient device (“callee device”) over an appropriate network connection).  

Regarding Claim 6, Laliberte-Ezell discloses The method of claim 1, wherein the message comprises a real time communication session reconnect message (Ezell, [0005-14]: The SIP redirect response message uses an original dialog identifier assigned to the communication session being reconstructed by the replacement server so that the communication component views the SIP redirect response message as an in-dialog response to an INVITE message and wherein the SIP redirect response message comprises a Contact Universal Resource Identifier (URI) that includes an address of the replacement server as well as a correlation identifier that allows the replacement server to associate a new INVITE message with the communication session being reconstructed by the replacement server).  

Regarding Claim 7, Laliberte-Ezell discloses the method of claim 1, wherein messages between the caller device and callee device are communicated via a different computing device of the plurality of computing devices when the at least one computing device is unavailable (Ezell, [0007]: In sending this redirect response, the replacement server is impersonating the failed server. The Contact address in the 3xx response may contain the originally called address, but the Contact Uniform Resource Identifier (URI) parameters would be added that allow one of the surviving members of the cluster to reconstruct the feature state of the original dialog on the server handling the new, replacement dialog. Ezell, FIG.2, servers 120a-N, [0051]: the call and media control 128 may be configured to identify and store certain parameters or properties associated with in-progress communication sessions and their dialogs such that the dialogs can be persisted in the event of a server 120a failure. [0053]: While media does not terminate on a server 120a, a server 120b taking over for a failed server 120a on a call will also be enabled to re-establish the media path for the call).  

Regarding Claim 8, Laliberte discloses a device comprising: 
receive, from a caller device, a request to establish a communication channel with a callee device (Laliberte, FIG.16, controller 1514, mobile devices 1502, 1546,  INVITE 1608, [0075-76]: An INVITE 1608 is initiated by the calling device 1502 (“caller device” ) having a recipient device identifier associated with the recipient subscriber of device 1546 (“callee device”) with an SDP identifying the calling device's current IP address (192.168.1.1) and available communication port); 
establish, based on the request, the communication channel, wherein the communication channel is associated with first information comprising at least a caller device address and a first callee device address (Laliberte , FIG.16, RTP leg 1616, [0076, 79]: Upon call confirmation at each end with the intermediary server(s) 1514, the call is initiated over RTP (“communication channel”), on the one RTP leg 1616 between the calling device IP address (192.168.1.1) and the server IP address (172.16.0.1), and on the other RTP leg 1618 between this same server IP address and the called party IP address (192.16.1.2.) based on recipient device identifier (“1st information”) associated with the recipient subscriber of device 1546 (e.g. subscriber phone number, contact name or ID, nickname, etc.)); 
receive, from the callee device, a message indicating a second callee device address (Laliberte, REGISTER Request 1624, [0082]: new IP address (“2nd device address”) stored in the location service).
However, Laliberte does not disclose
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the device to: 
send, to at least one computing device of a plurality of computing devices, the first information to enable the at least one computing device to access the first information;
send, to the at least one computing device, second information comprising the second callee device address to enable the at least one computing device to access the second information.
Ezell discloses 
one or more processors (Ezell, FIG.3, server 304, processor 308, [0057]: The server 304 includes a processor 308); and 
memory storing instructions that, when executed by the one or more processors, cause the device to (Ezell, FIG.3, memory 312, [0058]: The processor 308 may be configured to execute computer-readable instructions stored in memory 312): 
send, to at least one computing device of a plurality of computing devices, the first information to enable the at least one computing device to access the first information (Ezell, FIG.1, server cluster 112, servers 120a-N, call and media control 128, [0049]: In a High Availability (HA) environment, the servers 120a-N may be configured to fill in for failed servers within the server cluster 112, thereby making the services offered by one server highly available due to the redundant availability of other servers);
send, to the at least one computing device, second information comprising the second callee device address to enable the at least one computing device to access the second information (Ezell, FIG.3, server 304, HA module 316, [0059]: the HA module 316 may be responsible for enabling a server 304 to take over a session for a failed server in the same cluster 112 as server 304 and the HA module 316 may also include instructions that enable the server).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “High Availability (HA)” of Ezell into the invention of Laliberte. The suggestion/motivation would have been to provide services in connection with a communication session between communication devices, and the replacement server is enabled to gain control of the call when the first server failed.

Regarding Claim 9, Laliberte-Ezell discloses the device of claim 8, wherein the first information comprises stored information, wherein the stored information is stored by the at least one computing device (Laliberte , FIG.15, [0068]: The various call parameters for the server 1514 will be more or less set and static with a predefined IP address and a mobile IP address 1540 (“1st information”) being made available to the mobile application so to direct voice data communications thereto to be subsequently relayed by the server 1514 to the recipient device 1546 over an appropriate communication network. Ezell, [0051]: the call and media control 128 may include a shared datagrid or a highly available centralized database to which all servers 120a-N have access).  

Regarding Claim 10, Laliberte-Ezell discloses the device of claim 8, wherein the second information comprises stored information that comprises an update to the first information, wherein the stored information is stored by the at least one computing device (Laliberte, [0082]: The new IP address of the called device 1546 is relayed to the server (“computing device”) 1514. Ezell, [0051]: the call and media control 128 may include a shared datagrid or a highly available centralized database to which all servers 120a-N have access).  

Regarding Claim 11, Laliberte-Ezell discloses the device of claim 8, wherein the first callee device address comprises a first Universal Resource Locator (URL) associated with the callee device, and wherein the second callee device address comprises a second URL associated with the callee device (Ezell, [0007]: In SIP, the called and calling address is in Uniform Resource Identifier (URI) format. Laliberte, FIG.16, [0075]: mobile devices 1546 (“callee device”) registers its current IP address with the controller 1514, via SIP REGISTER requests 1606 (“1st URI”). [0082]: When the called party device 1546 (“callee device”) may itself migrate to a distinct data network connection, a new SIP REGISTER Request 1624 (“2nd URI”) is thus relayed to the intermediary server 1514).  

Regarding Claim 12, Laliberte-Ezell discloses the device of claim 8, wherein the communication channel is used for establishing a real time communication session between the callee device and the caller device (Laliberte, [0068]: The call initiation request will result in a new VoIP call setup sequence via a SIP protocol followed by a media setup for the call via SDP (session description protocol) between the mobiles 1502 (“caller device”) and server 1514 over an originating data network connection, and a corresponding sequence between the server 1514 and a recipient device (“callee device”) over an appropriate network connection).  

Regarding Claim 13, Laliberte-Ezell discloses the device of claim 8, wherein the message comprises a real time communication session reconnect message (Ezell, [0005-14]: The SIP redirect response message uses an original dialog identifier assigned to the communication session being reconstructed by the replacement server so that the communication component views the SIP redirect response message as an in-dialog response to an INVITE message and wherein the SIP redirect response message comprises a Contact Universal Resource Identifier (URI) that includes an address of the replacement server as well as a correlation identifier that allows the replacement server to associate a new INVITE message with the communication session being reconstructed by the replacement server).  

Regarding Claim 14, Laliberte-Ezell discloses The device of claim 8, wherein messages between the caller device and callee device are communicated via a different computing device of the plurality of computing devices when the at least one computing device is unavailable (Ezell, [0007]: In sending this redirect response, the replacement server is impersonating the failed server. The Contact address in the 3xx response may contain the originally called address, but the Contact Uniform Resource Identifier (URI) parameters would be added that allow one of the surviving members of the cluster to reconstruct the feature state of the original dialog on the server handling the new, replacement dialog. Ezell, FIG.2, servers 120a-N, [0051]: the call and media control 128 may be configured to identify and store certain parameters or properties associated with in-progress communication sessions and their dialogs such that the dialogs can be persisted in the event of a server 120a failure. [0053]: While media does not terminate on a server 120a, a server 120b taking over for a failed server 120a on a call will also be enabled to re-establish the media path for the call).  

Regarding Claim 15, Laliberte discloses: 
receiving, from a caller device, a request to establish a communication channel with a callee device (Laliberte, FIG.16, controller 1514, mobile devices 1502, 1546,  INVITE 1608, [0075-76]: An INVITE 1608 is initiated by the calling device 1502 (“caller device” ) having a recipient device identifier associated with the recipient subscriber of device 1546 (“callee device”) with an SDP identifying the calling device's current IP address (192.168.1.1) and available communication port); 
establishing, based on the request, the communication channel, wherein the communication channel is associated with first information comprising at least a caller device address and a first callee device address (Laliberte , FIG.16, RTP leg 1616, [0076, 79]: Upon call confirmation at each end with the intermediary server(s) 1514, the call is initiated over RTP (“communication channel”), on the one RTP leg 1616 between the calling device IP address (192.168.1.1) and the server IP address (172.16.0.1), and on the other RTP leg 1618 between this same server IP address and the called party IP address (192.16.1.2.) based on recipient device identifier (“1st information”) associated with the recipient subscriber of device 1546 (e.g. subscriber phone number, contact name or ID, nickname, etc.); 
receiving, from the callee device, a message indicating a second callee device address (Laliberte, REGISTER Request 1624, [0082]: new IP address (“2nd device address”) stored in the location service).
However, Laliberte does not disclose 
a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by one or more processors, cause:
sending, to at least one computing device of a plurality of computing devices, the first information to enable the at least one computing device to access the first information;
sending, to the at least one computing device, second information comprising the second callee device address to enable the at least one computing device to access the second information.
Ezell discloses 
a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by one or more processors (Ezell, FIG.3, processor 308, memory 312, [0058]: The processor 308 may be configured to execute computer-readable instructions stored in memory 312), cause:
sending, to at least one computing device of a plurality of computing devices, the first information to enable the at least one computing device to access the first information (Ezell, FIG.1, server cluster 112, servers 120a-N, call and media control 128, [0049]: In a High Availability (HA) environment, the servers 120a-N may be configured to fill in for failed servers within the server cluster 112, thereby making the services offered by one server highly available due to the redundant availability of other servers); and 
sending, to the at least one computing device, second information comprising the second callee device address to enable the at least one computing device to access the second information (Ezell, FIG.3, server 304, HA module 316, [0059]: the HA module 316 may be responsible for enabling a server 304 to take over a session for a failed server in the same cluster 112 as server 304 and the HA module 316 may also include instructions that enable the server).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “High Availability (HA)” of Ezell into the invention of Laliberte. The suggestion/motivation would have been to provide services in connection with a communication session between communication devices, and the replacement server is enabled to gain control of the call when the first server failed.

Regarding Claim 16, Laliberte-Ezell discloses the non-transitory computer-readable storage medium of claim 15, wherein the second information comprises stored information that comprises an update to the first information, wherein the stored information is stored by the at least one computing device (Laliberte, [0082]: The new IP address of the called device 1546 (“2nd information”) is relayed to the server (“computing device”) 1514. Ezell, [0051]: the call and media control 128 may include a shared datagrid or a highly available centralized database to which all servers 120a-N have access).  

Regarding Claim 17, Laliberte-Ezell discloses the non-transitory computer-readable storage medium of claim 15, wherein the first callee device address comprises a first Universal Resource Locator (URL) associated with the callee device, and wherein the second callee device address comprises a second URL associated with the callee device (Ezell, [0007]: In SIP, the called and calling address is in Uniform Resource Identifier (URI) format. Laliberte, FIG.16, [0075]: mobile devices 1546 (“callee device”) registers its current IP address with the controller 1514, via SIP REGISTER requests 1606 (“1st URI”). [0082]: When the called party device 1546 (“callee device”) may itself migrate to a distinct data network connection, a new SIP REGISTER Request 1624 (“2nd URI”) is thus relayed to the intermediary server 1514);.  

Regarding Claim 18, Laliberte-Ezell discloses the non-transitory computer-readable storage medium of claim 15, wherein the communication channel is used for establishing a real time communication session between the callee device and the caller device (Laliberte, [0068]: The call initiation request will result in a new VoIP call setup sequence via a SIP protocol followed by a media setup for the call via SDP (session description protocol) between the mobiles 1502 (“caller device”) and server 1514 over an originating data network connection, and a corresponding sequence between the server 1514 and a recipient device (“callee device”) over an appropriate network connection).  

Regarding Claim 19, Laliberte-Ezell discloses the non-transitory computer-readable storage medium of claim 15, wherein the message comprises a real time communication session reconnect message (Ezell, [0005-14]: The SIP redirect response message uses an original dialog identifier assigned to the communication session being reconstructed by the replacement server so that the communication component views the SIP redirect response message as an in-dialog response to an INVITE message and wherein the SIP redirect response message comprises a Contact Universal Resource Identifier (URI) that includes an address of the replacement server as well as a correlation identifier that allows the replacement server to associate a new INVITE message with the communication session being reconstructed by the replacement server).  

Regarding Claim 20, Laliberte-Ezell discloses The non-transitory computer-readable storage medium of claim 15, wherein messages between the caller device and callee device are communicated via a different computing device of the plurality of computing devices when the at least one computing device is unavailable (Ezell, [0007]: In sending this redirect response, the replacement server is impersonating the failed server. The Contact address in the 3xx response may contain the originally called address, but the Contact Uniform Resource Identifier (URI) parameters would be added that allow one of the surviving members of the cluster to reconstruct the feature state of the original dialog on the server handling the new, replacement dialog. Ezell, FIG.2, servers 120a-N, [0051]: the call and media control 128 may be configured to identify and store certain parameters or properties associated with in-progress communication sessions and their dialogs such that the dialogs can be persisted in the event of a server 120a failure. [0053]: While media does not terminate on a server 120a, a server 120b taking over for a failed server 120a on a call will also be enabled to re-establish the media path for the call).   

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
YOUNIS et al., US 2011/0044319 A1, Method for reversing direction of flow for call, involves establishing call between device such that one device pushes session information to other device, FIG.3.
Bellan et al., US 2015/0236905 A1, System for processing media traffic for hub-based system federating disparate unified communication systems, has federation server for providing url to client based on initiation request, where url directs user on client to browser, FIG.4, [0061-62], FIG.7, [0108].

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446